Title: James Madison to Roberts Vaux, 16 March 1833
From: Madison, James
To: Vaux, Roberts


                        
                            
                                Montpellier
                            
                            
                                
                                    
                                
                                Mar. 16. 1833
                            
                        
                        J. Madison with his respects to Roberts Vaux, thanks him for the historical Discourse of Mr. M cCall.
                            It well merited the praise bestowed on it by the Society before which it was delivered.  A like task as well executed
                            in every State, would of themselves be a historical treasure; and might guide while they prompted researches, not as yet
                            too late, but rapidly becoming so.
                        
                            
                                
                            
                        
                    